SECURITIES PURCHASE AGREEMENT

 

               This SECURITIES PURCHASE AGREEMENT, dated as of October 2, 2019
(this "Agreement") is entered into by and among Kid Castle Educational Corp. a
Delaware Corporation and public company traded under the symbol KDCE on the OTC
Markets (the "Shareholder"), and Cannabinoid Biosciences, Inc. (the
"Purchaser").  The parties, intending to be legally bound, hereby agree as
follows:

 

               WHEREAS, the Shareholder and Purchaser are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by the rules and regulations promulgated by the United
States Securities and Exchange Commission (The “SEC”) under the Securities Act
of 1933, and amended (the “1933 Act”);

 

               WHEREAS, the Shareholder desires to issue and sell to Purchaser
upon the terms and conditions set forth herein, and Purchaser desires to
purchase from Shareholder one (1) million preferred share (convertible at 1 into
1,000 common shares, and voting rights of 1 into 1,000 votes) of Kid Castle
Educational Corp., a Delaware Corporation (the “Shares);

 

               WHEREAS, the Shareholder desires to assign/transfer debt to 
Purchaser upon the terms and conditions set forth herein, a $240,000 Convertible
debt of Kid Castle Educational Corp., a Delaware Corporation (the “Convertible
Debt”) (together with the Shares “Transaction”); and

 

               NOW, THEREFORE, in consideration of the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Shareholder and Purchaser agree as follows:

 

1.                         Purchase of the Shares.  On the Closing Date, subject
to the terms and conditions of this Agreement, Shareholder hereby agrees to sell
to Purchaser and Purchaser hereby agrees to purchase from Shareholder, the
Shares.  Shareholder also agrees to transfer/assign to Poverty Solutions, Inc.
and Poverty Solutions, Inc. hereby agrees to receive  the Convertible Debt.

 

2.                         Purchase Price. The Purchase Price for the Shares
shall be Fifty-five Thousand and 00/100 ($55,000/00) dollars (the “Purchase
Price”). Upon execution of this Agreement, an initial deposit of 15% of the
amount is required to open escrow.  The balance or 85% of the Purchase Price
shall be payable through a wire transfer upon purchaser’ indication of
satisfaction after due diligence.  Due diligence shall last no more than seven
(7) days from the time that seller delivered relevant documents and CIK
passphrase to purchaser.  Purchaser hereby undertakes that he is prohibited from
using the CIK passphrase to post anything until after the purchase is closed.

 

3.                         Closing; Closing Date. Subject to the satisfaction
(or written waiver) of the conditions thereto set forth herein, the date and
time of the Closing of the Transaction shall be on or before 12:00 noon, Eastern
Standard Time, no more than nine (9) days following the execution of this
agreement – October 10, 2019 (the “Closing Date”). The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date at such location as may be agreed to by the parties. At Closing,
upon receipt of the Purchase Price from the Purchaser, the Shareholder shall
cause to be delivered to the Purchaser one or more stock powers bearing
medallion guarantees evidencing the Shares to the Purchasers or its nominees.

1

 

--------------------------------------------------------------------------------

 

 

4.                         Escrow.  The Law Office of Jody Walkers Esq. shall
provide escrow services for this transaction. 

 

5.                         Representations and Warranties of Shareholder.
Shareholder hereby represents and  warrants  to Purchaser  in the  First 
Closing  that  the  statements contained in the following paragraphs of this
Section 4 are all true and correct as of the date of this  Agreement and the
Closing Date:

 

a.      Corporate  Power.  Shareholder has all  requisite  legal and corporate
power to enter into,  execute,  deliver and perform this Agreement of even date
herewith between Shareholder and Purchaser. This Agreement has been duly
executed by the Shareholder and  constitute  the legal,  valid and binding 
obligations  of Shareholder, enforceable in accordance with their terms, except
as the same may be limited by bankruptcy,  insolvency,  moratorium,  and other
laws of general application affecting the  enforcement  of  creditors'  rights.

 

b.      Authorization.

 

                                                                                
i.      Corporate Action.  All corporate and legal action on the part of
Shareholder, its officers, directors and shareholders necessary for the
execution and delivery of this Agreement, the Preferred Share(s), and the
performance of Shareholder's obligations hereunder have been taken.

 

                                                                              
ii.      Valid Issuance.  The Preferred Share(s), when issued in compliance with
the provisions of this Agreement, will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens and encumbrances; provided,
however, that the Preferred Share(s), and any securities into which it may be
converted, may be subject to restrictions on transfer under state and/or federal
securities  laws as set forth herein,  and as may be required by future changes
in such laws.

 

c.      Government Consent, Etc. No consent,  approval,  order or authorization
of, or designation,  registration, declaration or filing with, any federal, 
state, local or other governmental authority on the part of Shareholder is
required in connection  with the valid execution and delivery of this Agreement
and Note  other  than,  if  required,  filings or qualifications under the
California Securities laws, or other  applicable  blue sky laws,  which filings
or qualifications,  if required,  will be timely filed or obtained by
Shareholder.  The execution,  delivery and performance of the Agreement by the
Shareholder and the consummation by the Shareholder of the transactions 
contemplated thereby do not and will not conflict  with,  or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination,  amendment, 
acceleration  or  cancellation  (with or without notice,  lapse of time or both)
of, any agreement filed (or incorporated by reference) as an exhibit to the SEC
Reports (as defined below).

2

 

--------------------------------------------------------------------------------

 

 

d.     Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth herein, no registration under the 1933
Act is required for the offer, issuance and sale of the Shares, by the
Shareholder to Purchaser as contemplated hereby.

 

6.                         Representations  and  Warranties  by  Purchaser.  
Purchaser represents and warrants to Shareholder as of the Closing Date as
follows:

 

a.      Investment Intent:  Authority. This Agreement is made with Purchaser in
reliance upon Purchaser's  representation to Shareholder,  evidenced by
Purchaser's execution of this Agreement, that Purchaser is acquiring the Shares
for investment for  Purchaser's own account, not as nominee or agent, for
investment and not with a view to, or for resale in connection  with, any
distribution or public offering thereof within the meaning of the 1933 Act;
provided,  however, that by making the representations  herein, Purchaser does
not agree to hold any of the Shares for any minimum or other  specific term and
reserves the right to dispose of the Shares at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.
Purchaser has the requisite right,  power,  authority and capacity to enter into
and perform this Agreement and the Agreement will constitute a valid and binding
obligation  upon  Purchaser,  except as the same may be limited  by  bankruptcy,
insolvency,  moratorium,  and other laws of general  application  affecting  the
enforcement of creditors' rights.

 

b.      Knowledge and Experience. Purchaser (i) has such knowledge and
experience in financial and business  matters as to be capable of evaluating the
merits and risks of Purchaser's  prospective  investment in the Shares (ii) has
the ability to bear the economic risks of Purchaser's  prospective  investment; 
(iii) has had all questions which have been asked by  Purchaser  satisfactorily 
answered by Shareholder;  and (iv) has not been  offered the Shares by any form
of advertisement,   article,   notice  or  other  communication  published  in
any newspaper,  magazine, or similar media or broadcast over television or
radio, or any  seminar or meeting  whose  attendees  have been  invited by any
such media. Purchaser represents and warrants that it is an "accredited
investor" within the meaning of Rule 501 of Regulation D of the Securities Act.

3

 

--------------------------------------------------------------------------------

 

 

c.      Transfer  Restrictions.  Purchaser  covenants  that in no event will it
sell,  transfer or  otherwise  dispose of any of the  Shares other than in 
conjunction  with an effective registration statement for the same under the
Securities Act or pursuant to an exemption  there from,  or in  compliance 
with  Rule 144  promulgated  under the Securities  Act or to a person  related 
to or an  entity  affiliated  with said Purchaser and other than in compliance
with the applicable securities regulation laws of any state.

 

d.     No Warranty. Except as expressly set forth herein, the condition of the
Company and the transferability of its securities shall be “as is” and “where
is” and Shareholder makes no warranty of merchantability, suitability, fitness
for a particular purpose or quality with respect to any assets of the Company.
Shareholder is not, directly or indirectly, making any representations or
warranties regarding the financial condition of the Company. Purchaser
acknowledges and agrees that it is not entitled to rely upon any representations
or warranties of Shareholder or other statements of fact or opinion, other than
the representations and warranties expressly set forth in this Agreement.

 

7.                         Legends.   Shareholder  may  place  the  following  
legends  on  the Shares and any securities into which it may be converted:

 

THE SECURITIES REPRESENTED  HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED  ("ACT"),  OR ANY  APPLICABLE  STATE SECURITIES LAWS
("BLUE SKY LAWS"). ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A
REGISTRATION STATEMENT UNDER THE ACT OR AS REQUIRED BY BLUE SKY LAWS IS IN
EFFECT AS TO SUCH  TRANSFER OR IN THE OPINION  OF  COUNSEL  REASONABLY  
SATISFACTORY  TO  THE  SHAREHOLDER SUCH REGISTRATION  IS  UNNECESSARY IN ORDER
FOR SUCH TRANSFER TO COMPLY WITH THE ACT OR BLUE SKY LAWS.

 

8.                         Indemnification of Shareholder  The Purchaser will
indemnify and hold Shareholder and its directors, officers, shareholders, 
partners, employees and  agents  (each,  a  "Shareholder  Party")  harmless 
from any and all  losses, liabilities,  obligations,  claims, contingencies, 
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys'  fees and costs of 
investigation  (collectively,  "Losses") that a Shareholder Party may  suffer or
incur as a result  of or  relating  to the failure of the  representations  and 
warranties  of the Purchaser to be true and correct.

 

9.                         Miscellaneous.

 

a.      Waivers and Amendments.  The provisions of this Agreement may only be
amended or modified in a writing executed  by each of Shareholder and
Purchaser.  A waiver shall not be effective  unless in a writing  by the party
against whom such waiver is to be enforced.

4

 

--------------------------------------------------------------------------------

 

 

b.      Governing Law. This Agreement and all actions  arising out of or in
connection  with this  Agreement  shall be governed by and construed in
accordance  with  the laws of the  State  of  California,  without  regard  to
the conflicts of law provisions  thereof. Any action arising out of this
Agreement shall be heard in any court of general jurisdiction in Los Angeles
County, California.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY  DISPUTE 
HEREUNDER  OR IN  CONNECTION  HEREWITH  OR ARISING  OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

c.      Entire Agreement.  This Agreement, the Registration Rights Agreement 
and the Warrants  constitute  the full and entire  understanding  and agreement
between the parties with regard to the subjects hereof and thereof.

 

d.     Survival. The representations,  warranties,  covenants and agreements 
made  herein  shall  survive  the  execution  and  delivery  of this Agreement.

 

e.      Notices, etc. Any notice,  request or other communication required or
permitted  hereunder shall be in writing and shall be deemed to have been duly
given (i) upon receipt if  personally  delivered,  (ii) three (3) days after
being mailed by registered or certified mail,  postage  prepaid,  or (iii) one
day after being sent by recognized overnight courier or by facsimile:

 

                                             

                                              If to Purchaser,

                                 

                                  Cannabinoid Biosciences, Inc

                                  370 Amapola Ave Suite 200A

                                  Torrance CA 90501

 

 

                                  If to Seller,

  

                                  ___________________________________

                                  ___________________________________

                                  ___________________________________

                                  ___________________________________

 

 

f.       Validity.  If any provision of this Agreement  shall be judicially 
determined to be invalid,  illegal or  unenforceable,  the validity, legality
and enforceability of the remaining  provisions shall not in any way be affected
or impaired thereby.

5

 

--------------------------------------------------------------------------------

 

 

g.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

h.      Assignment.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective  successors and assigns of
the  parties.  Nothing in this  Agreement,  express  or  implied,  is intended 
to  confer  upon any  party  other  than the  parties  hereto or their
respective  successors  and  assigns  any  rights,  remedies,   obligations,  or
liabilities under or by reason of this Agreement,  except as expressly  provided
in this Agreement.

 

i.        Remedies.  The Purchaser shall have all rights and remedies set forth
in the  Transaction  Documents  and all rights and  remedies  which such holders
have been granted at any time under any other  agreement  or contract  and all
of the rights which such holders have under  any law.  Any  person  having  any 
rights  under any  provision  of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other  security),  to 
recover  damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law.

 

               IN WITNESS WHEREOF, the parties have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the date and year first written above.

 

 

For the Shareholder:

 

_________________________

By: Kid Castle Educational Corp.

Its:

 

 

For the Purchaser

 

________________________

By: Frank I Igwealor       _____

Its: Sr. Vice Presidnet and CFO

 

6

 